Title: From George Washington to Robert Dinwiddie, 27 June 1757
From: Washington, George
To: Dinwiddie, Robert

 

[Fort Loudoun, 27 June 1757]
To Governor DinwiddieHonble Sir,

I was favoured with yours of the 16th instant by the cherokee warrior, autasity, who I am in hopes will be of service to us.
I hinted to Mr Gun your Honors’ proposals. He seemed surprized, and said you well knew he wou’d not serve for Lieutenants pay. I do not understand he has much to say with the Indians.
Yours of the 20th came safe to hand. and as I wrote to you, by Jenkins concerning the subsequent intelligence I received of the enemys motions; and from what those contradictory accounts took their rise.
I therefore beg leave to refer your Honor to a former letter. I have since received various intelligencies of their appearing at many different parts, widely distant from each other, at the same time; which inclines me to think that they have detached their principal force into many scalping-parties. I have therefore made the best dispositions I cou’d, by posting my small numbers at the most advantageous Posts for obstructing their inroads, and protecting the inhabitants.
The enemy have captured 3 children near Cunninghams fort, 12 miles from hence; & killed several person[s] near Conogochiege, on the maryland-side. They attempted to surprize some people upon the South-Branch (where our troops and inhabitants yet maintain their ground:) and are constantly heard and seen about Fort-Cumberland.
Colo. Stanwix is at Carlyle—from whence he purposed to have marched to this place, had the enemy come down in the manner we once had reason to expect. I presented your Honors compliments to the Colo.—and will pay due regard to his Orders.
We are indefatigably assiduous in forwarding the workmen: All work from day-light to day-light, sundays not excepted; and but one hour in the day allowed for eating, &c. But it is impossible that so small a number of men as we had and now have at work, can be imagined sufficient to complete such a vastly

heavy piece of work, in a much greater time than you mention. Nay, 300 men could hardly finish it by next October.
And as with our present number it will require a considerable time to put it in a tolerable posture of defence—and as the great importance of this place, renders the completion of its works so necessary—I hope you will give me leave to employ at least double its present Garrison upon them, when the Draughts come up.
I have ordered 5 Subalterns, 4 Cadets, and five Sergeants to Fredericksburgh to receive the draughts—who will be soon followed by Major Lewis: no more Officers can be spared.
I expected you wou’d have completed the number of Officers, now much wanted.
I think myself under the necessity of informing your Honor, of the odd behaviour of the few Militia that were marched hither from Fairfax, Culpeper, and Prince-William counties. Many of them unarmed, & all without ammunition or provision—Those of Culpeper behaved particularly ill: Out of the hundred that were draughted, seventy-odd arrived here; of which only twenty-five were tolerably armed.
I proposed to the unarm’d, that as they came from home (at least with a shew) of serving their country—and as they were, from the want of arms, incapacitated to defend themselves, much less to annoy the enemy, or afford any protection to the Inhabitants; that they shou’d (during their short stay here) assist in forwarding the public works; for which I offered them 6d. per day extraordinary. But they were deaf to this and every other proposition which had any tendency to the interest of the Service.
As such a conduct is not only a flagrant breach of the law, and a total contempt of orders, but will be such a precedent (shou’d it pass with impunity) as may be productive of the most dreadful consequences—I therefore flatter myself, your Honor will take proper notice of these men. I have written to their County-Lieutenant on this subject.
I have been under a necessity of delivering out some ammunition to several parties of the militia: and shou’d be glad to have your Honors’ directions for my government on the like occasions—as the few of them that were willing to do service, cou’d do none, without ammunition.

Enclosed is Doctor Ross’s (the Commissary for the maryland troops) letter, about the provisions at Fort Cumberland—I shall gladly receive your explicit directions relative to this affair.
I have not been able to send any men to the southward. The continual alarms on this quarter retarded it, until we received the news of the french marching with artillery, and then it was judged quite imprudent to draw them from a part so much exposed.
Mr Boyd arrived here this evening; by whom I am not honored with a letter from you, altho’ I was in hopes you wou’d, by him have answered those parts of my letter, the hurry you was in, when you wrote yours of the 20th obliged you to pass over.
I imagined I was to have been supplied with cash to pay off the Draughts on their arrival here: as their not being paid may be of bad consequences.
I have written twice to Colo. Stanwix about arms: but he takes no notice thereof in his letters to me. From which I conclude he is not inclined to furnish us with any—We shall want them much.
The money Mr Boyd brought up is very insufficient to pay off the large demands against the Regiment for provisions and contingent charges. And as we are quite plagued by the continul dunning of the country people; I hope a sufficient sum will be sent up soon.
This place when finished, will mount 24 Guns; and we have no more than 4 twelve-pounders, and 10 four-pounders: Six more wou’d do tolerably well. I understand there are some pieces of cannon at Colonel Hunters, belonging to the colony, which I imagine wou’d be of greater service here. I am &c.

G:W.
Fort Loudoun: June 27th 1757.   

